James Morrell being returned a member from the town of Falmouth, in the county of Cumberland, and having taken his seat in the house, his right to hold the same was controverted by Moses Morrell and others, on the ground, that he had been convicted of larceny.1
The committee on elections made the following report in this case, which was agreed to,2 namely: — -
The committee on elections, to whom was referred the petition of Moses Morrell and others, praying the attention of the house of representatives to the case of James Morrell, Esq., one of its members, beg leave to report, that,
The . only charge preferred against the said James Morrell, which the committee thought required investigation, was that of larceny, of which, the petitioners state, that the said Jam.es had been convicted. The evidence on this charge resulted principally from the transcript of the record of the circuit court of common pleas for the county of Cumberland, from which it appears, that the said James Morrell was indicted at said court in March, 1814, for stealing a town order from one Jabez Jones, *204on which was due the sum of $15.12; that lie was there tried and found guilty by the jury, but the verdict was set aside for irregular conduct in the jury after they had withdrawn from court and before they had returned their verdict; a new trial was of course granted to said Morrell, and the cause was continued to the next term of said court, when the indictment was quashed for want of due form,1 These facts could not substantiate the charge of larceny against the said James, since the verdict had become a nullity and upon a new trial he might be acquitted; but to obviate the inferences unfavorable to the character of said James, which might be drawn from the facts as they appear of record only, the committee think it proper to state, that from further inquiry on this subject, it appeared, that the only material witness on the trial was the said Jones, from whom the said Morrell had got possession of the town order at a meeting with him for the purpose of adjusting some demands which the said Morrell had against him; and about which there was some disagreement at the time of the meeting; what testimony the said Jones gave at the trial before the jury, does not appear; but after the indictment was quashed, the said James Morrell was brought before Woodbury Storer, Esq., of Portland, upon a complaint for the same offence, and the said Jones there appeared to substantiate, the charge; but the magistrate, upon a full understanding of the facts, was satisfied that they did not support the complaint, and dismissed the said Morrell. Soon afterwards a complaint was preferred to the grand jury against the said Morrell, and the said Jones appeared before them and was examined, but the jury did not find a bill. One of the grand jury, who was also present at the examination before Wood-bury Storer, Esq., appeared before the committee, and from bis statement of the evidence given by said Jones in his hearing, the committee are all impressed with the belief, that the conviction abovementioned must have taken place through some mistake or misrepresentation, and that no imputation *205can justly rest upon the said Morrell, of the offence charged against him by the petitioners.
■The committee therefore report, that it is inexpedient for the house of representatives to take any further order on the subject of said petition.”1

 37 J.H. 7.


 Same, 101.


 The words, “ a true bill/’ were wanting over the signature of the foreman of the grand jury.


 The rule in England, with relation to disqualification by reason of crime, is thus stated:—
“ A person, attainted of treason or felony, being dead in law, is disqualified; but an indictment for felony causes no disqualification until conviction; and even after conviction, a new writ will not be issued, where a writ of error is pending, until the judgment has been affirmed." May, L. and P. of Parliament, (2d Ed.) 35.